Case: 17-10248   Date Filed: 07/12/2018   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-10248
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:15-cr-00480-SCB-JSS-2



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                    versus

OLEKSII TSURKAN,
IGOR POLSHYN,

                                                        Defendants-Appellants.

                       ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 12, 2018)



Before WILSON, JORDAN, and EDMONDSON, Circuit Judges.
              Case: 17-10248    Date Filed: 07/12/2018    Page: 2 of 14


PER CURIAM:



      Defendants Igor Polshyn and Oleksii Tsurkan appeal their convictions and

300-month sentences for conspiracy to possess with intent to distribute -- and for

possession of -- cocaine while aboard a vessel subject to the jurisdiction of the

United States, in violation of 46 U.S.C. §§ 70503(a), 70506(a), (b), 18 U.S.C. § 2,

and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown; we affirm.

      Briefly stated, Defendants were arrested after United States Coast Guard

(“USCG”) officers found them in possession of 370 kilograms of cocaine while on

a sailboat in international waters south of the Dominican Republic. At trial,

Defendants asserted that, while sailing at night on the open sea, their rented

sailboat became ensnared in rogue ropes. In attempting to disentangle the sailboat,

Defendants discovered that the ropes were attached to several wrapped packages,

which Defendants decided to bring onboard. Suspecting that the packages

contained illegal drugs, Defendants say they intended to deliver the packages to

authorities when they returned to the Dominican Republic.




                                          2
              Case: 17-10248    Date Filed: 07/12/2018   Page: 3 of 14


                                           I.



      On appeal, Defendants challenge the constitutionality of their convictions

under the Maritime Drug Law Enforcement Act, 46 U.S.C. § 70501, et seq.

(“MDLEA”). In particular, Defendants assert these arguments: (1) the question of

whether the sailboat was “subject to the jurisdiction of the United States”

constitutes an element of the offense that must be proved to a jury beyond a

reasonable doubt; (2) Congress has no constitutional authority to punish offenses

on the high seas without a nexus to the United States; and (3) the government’s

exercise of jurisdiction over Defendants without first establishing such a nexus

violated Defendants’ due process rights.

      Defendants acknowledge that their arguments about the MDLEA have been

foreclosed by our binding precedent in United States v. Campbell, 743 F.3d 802

(11th Cir. 2014), and in United States v. Cruickshank, 837 F.3d 1182 (11th Cir.

2016). “Under the prior precedent rule, we are bound to follow a prior binding

precedent unless and until it is overruled by this court en banc or by the Supreme

Court.” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(quotations omitted).




                                           3
              Case: 17-10248      Date Filed: 07/12/2018    Page: 4 of 14


                                           II.



      We next address Defendants’ challenges to the district court’s evidentiary

rulings. Polshyn argues that the district court deprived him of his Fifth and Sixth

Amendment rights to present a defense by excluding his testimony about his

brother’s death due to a drug overdose. “Whether the exclusion of evidence

violated a constitutional guarantee is a legal question reviewed de novo.” United

States v. Sarras, 575 F.3d 1191, 1209 n.24 (11th Cir. 2009).

      The Sixth Amendment guarantees a defendant the right “to have compulsory

process for obtaining witnesses in his favor.” U.S. Const. Amend. VI. “Implicit in

this right -- as well as in the basic notion of ‘due process of law’ in general -- is the

idea that criminal defendants must be afforded the opportunity to present evidence

in their favor.” United States v. Hurn, 368 F.3d 1359, 1362 (11th Cir. 2004)

(citation omitted).

      During trial, Polshyn testified that he and Tsurkan suspected the packages

contained illegal drugs and that they “were too worried to throw it away because

we didn’t think it was a good idea for it to end up in somebody else’s hands.”

Polshyn then added, “We do have a special relationship with drugs, meaning my

younger brother actually died of drugs.” The government objected; and the district

court instructed the jury to disregard the statement about Polshyn’s brother.

                                            4
              Case: 17-10248     Date Filed: 07/12/2018    Page: 5 of 14


Tsurkan’s lawyer later sought to question Polshyn about his brother’s death,

asserting that the testimony would establish that Defendants had no intent to sell

the drugs. The district court denied the request on grounds that the testimony was

not relevant and was more prejudicial than probative.

      We suspect that the district court erred in excluding Polshyn’s proposed

testimony. We question the district court’s determination that the testimony was

excludable as irrelevant or as unduly prejudicial. As a practical matter, intent was

the only issue in this case. Because the proposed testimony had some tendency to

make more probable Polshyn’s assertion that he had no intent to sell the drugs, the

testimony was “relevant” within the meaning of Fed. R. Evid. 401. Moreover,

although the testimony might have elicited with the jury some sympathy for

Polshyn, we doubt that the testimony’s probative value for the main issue was

“substantially outweighed” by the risk of unfair prejudice. See Fed. R. Evid. 403.

      Generally speaking, a defendant has a constitutional right “to present

evidence that has a direct bearing on a formal element of the charged offense.”

Hurn, 368 F.3d at 1363. A defendant also “has the right to introduce evidence that

is not directly relevant to an element of the offense, but that makes the existence or

non-existence of some collateral matter somewhat more or less likely, where that

collateral matter bears a sufficiently close relationship to an element of the

offense.” Id. at 1364.

                                           5
              Case: 17-10248     Date Filed: 07/12/2018    Page: 6 of 14


      Evidence of Polshyn’s brother’s death seems to fall within this second

category: it constitutes evidence of a collateral matter that bears at least some

relationship to the intent element of the charged offense. Evidence that a person

has lost a close family member to a drug overdose could -- “through a reasonable

chain of inferences” -- make it less likely that that person possessed the requisite

intent to engage in a drug trafficking offense. See id. at 1363. We avoid deciding

constitutional questions when we can; so we will just assume for purposes of this

appeal that the district court made a constitutional error in excluding Polshyn’s

proposed testimony. See Spector Motor Service, Inc. v. McLaughlin, 323 U.S.
101, 105 (1944) (stressing that courts “ought not to pass on questions of

constitutionality . . . unless such adjudication is unavoidable”).

      Our focus today is on whether the supposed constitutional error was

“harmless beyond a reasonable doubt.” See Hurn, 368 F.3d at 1362-63. In

deciding whether constitutional error is harmless, we ask “whether there is a

reasonable possibility that the evidence complained of might have contributed to

the conviction.” Chapman v. California, 386 U.S. 18, 23-24 (1967). Our

determination about whether reversal is warranted “must be based on our own

reading of the record and on what seems to us to have been the probable impact of

[the constitutional error] on the minds of an average jury.” Harrington v.

California, 395 U.S. 250, 254 (1969). In some cases, a constitutional error may be

                                           6
              Case: 17-10248      Date Filed: 07/12/2018   Page: 7 of 14


deemed harmless beyond a reasonable doubt when the evidence of the defendant’s

guilt is “so overwhelming.” Id.

      Based on our review of the record in this case, we conclude that the district

court’s assumed error in excluding the proposed testimony was harmless beyond a

reasonable doubt. Defendants were found traveling on a sailboat displaying a

fraudulent registration number and in an area known for drug trafficking.

Defendants were in possession of 370 kilograms of cocaine, which was stashed

throughout the vessel’s stowage compartments. The only element in dispute at

trial was whether Defendants possessed the requisite intent to distribute the drugs

found onboard. Intent can be inferred based on the large quantity of cocaine found

within Defendants’ possession. See United States v. Tinoco, 304 F.3d 1088, 1123

(11th Cir. 2002).

      About intent, Polshyn testified at length about his version of the events,

including that he had no intention of selling the accidentally-discovered drugs and,

instead, intended to turn the drugs over to authorities. Although testimony about

Polshyn’s brother’s death might have lent some support to Polshyn’s assertion that

he lacked the requisite intent, powerful objective evidence in the record

contradicted expressly Polshyn’s version of the events leading up to his being in

possession of the cocaine. In particular, data from the sailboat’s global positioning

system (“GPS”) clashed with Polshyn’s inconsistent testimony about Defendants’

                                           7
               Case: 17-10248      Date Filed: 07/12/2018   Page: 8 of 14


direction of travel and his testimony that the sailboat remained stationary for at

least an hour while Defendants purportedly untangled the sailboat from the ropes

and hauled the packages on board. Expert testimony and photographic evidence

also demonstrated that the sailboat’s hull and rudder showed no signs of damage:

this evidence conflicted with Defendants’ testimony about the sailboat having been

entangled in ropes. Defendants also took no steps to report the suspected

contraband to the USCG officers -- even when the USCG officers boarded the

sailboat -- despite Defendants’ asserted intention to turn the drugs over to

authorities.

      In the light of the overwhelming evidence of Defendants’ guilt -- including

strong evidence contradicting directly Polshyn’s version of the events -- we are

convinced that the exclusion of the proposed testimony about Polshyn’s brother

contributed in no way to Defendants’ convictions. Having concluded that the

district court’s assumed constitutional error was harmless beyond a reasonable

doubt, no reversal is warranted.



                                                III.



      We next address Tsurkan’s argument that the district court abused its

discretion by excluding expert testimony from Captain John Timmel. In pertinent

                                            8
              Case: 17-10248     Date Filed: 07/12/2018   Page: 9 of 14


part, Captain Timmel’s proffered testimony would have run this way: it is not

uncommon for sailboats to become entangled in rogue ropes or netting while at

sea. Following a hearing, the district court determined that Captain Timmel’s

testimony was inadmissible under Federal Rule of Evidence 702.

      We review the district court’s ruling about the admissibility of expert

testimony under an abuse-of-discretion standard. United States v. Frazier, 387
F.3d 1244, 1258 (11th Cir. 2004). Under this standard, we will not reverse the

district court’s decision “unless the ruling is manifestly erroneous.” Id.

      In determining whether an expert’s testimony is admissible under Rule 702,

we consider three factors: (1) whether the expert is qualified to testify competently;

(2) whether the expert has used sufficiently reliable methodology in reaching his

conclusions; and (3) whether the testimony will assist the trier of fact. Id. at 1260.

When a witness relies primarily on his experience to qualify him as an expert, “the

witness must explain how that experience leads to the conclusion reached, why that

experience is a sufficient basis for the opinion, and how that experience is reliably

applied to the facts.” Id. at 1261.

      The district court abused no discretion by excluding Captain Timmel’s

proffered testimony. Captain Timmel’s curriculum vitae showed that Captain

Timmel is an experienced harbor pilot who has worked chiefly in the Tampa Bay

area and with motorboats. Nothing demonstrated that Captain Timmel had

                                          9
             Case: 17-10248      Date Filed: 07/12/2018    Page: 10 of 14


specialized knowledge or experience sufficient to qualify him as an expert either in

the frequency with which sailboats become ensnared in rogue ropes or nets at sea

or in the sailing conditions south of the Dominican Republic. The testimony was,

thus, excluded properly under Rule 702.

      We are also unpersuaded that the exclusion of the proffered testimony

deprived Tsurkan of his Fifth and Sixth Amendment rights. Captain Timmel’s

proffered testimony had no “direct bearing on a formal element of the charged

offense.” See Hurn, 368 F.3d at 1363. Nor would the proffered testimony have

had “a substantial impact on the credibility of an important government witness.”

See id. Testimony about the general likelihood of a sailboat becoming entangled

in ropes at sea would not rebut or cast doubt on the USCG investigator’s testimony

about the condition of the sailboat in this case. Tsurkan has thus demonstrated no

constitutional violation.



                                          IV.



      Polshyn next challenges the district court’s application of a two-level

obstruction-of-justice enhancement -- pursuant to U.S.S.G. § 3C1.1 -- for testifying

falsely at trial. We review for clear error the district court’s factual findings and

review de novo the court’s application of the guidelines to those facts. United

                                           10
              Case: 17-10248     Date Filed: 07/12/2018     Page: 11 of 14


States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011). “Under the clearly erroneous

standard, we must affirm the district court unless review of the entire record leaves

us with the definite and firm conviction that a mistake has been committed.”

United States v. McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003) (quotation

omitted).

      In pertinent part, section 3C1.1 provides for a two-level increase to the

defendant’s base offense level if “(1) the defendant willfully obstructed or

impeded, or attempted to obstruct or impede, the administration of justice with

respect to the investigation, prosecution, or sentencing” of his offense of

conviction, and “(2) the obstructive conduct related to . . . the defendant’s offense

of conviction and any relevant conduct.” U.S.S.G. § 3C1.1. The Application

Notes to section 3C1.1 list examples of conduct warranting the enhancement,

including “committing, suborning, or attempting to suborn perjury.” Id. § 3C1.1,

comment. (n.4(B)).

      A defendant’s testimony constitutes perjury when the testimony: (1) is made

under oath; (2) is false; (3) is material; and (4) is given “with the willful intent to

provide false testimony, rather than as a result of confusion, mistake, or faulty

memory.” United States v. Dunnigan, 507 U.S. 87, 94 (1993). For purposes of

section 3C1.1, “material . . . means evidence, fact, statement, or information that, if




                                           11
             Case: 17-10248     Date Filed: 07/12/2018   Page: 12 of 14


believed, would tend to influence or affect the issue under determination.”

U.S.S.G. § 3C1.1, comment. (n.6).

      The record supports the district court’s factual determination that Polshyn

committed perjury during trial. Polshyn’s testimony that he intended to turn the

cocaine over to authorities was inconsistent with evidence that neither he nor

Tsurkan took steps to notify the USCG agents that Defendants suspected

contraband was aboard the sailboat. Moreover, the sailboat’s GPS data

contradicted Polshyn’s testimony (1) that Defendants had been traveling toward

Grenada and (2) that the sailboat had been stationary for at least an hour while

Defendants worked to free the sailboat from the ropes and to load the cocaine-

filled packages onboard. A USCG investigator who examined the sailboat also

testified that he observed no disturbance in the marine growth or other damage to

the hull or rudder that would be consistent with Polshyn’s version of the events.

      Viewing the record as a whole, we are not left “with the definite and firm

conviction” that the district court committed a mistake in determining that Polshyn

testified falsely. The district court committed no clear error in determining that

Polshyn perjured himself and, thus, applied properly a two-level enhancement

under section 3C1.1.




                                         12
              Case: 17-10248     Date Filed: 07/12/2018     Page: 13 of 14


                                            V.



      Tsurkan challenges the district court’s application of a two-level role

enhancement, pursuant to U.S.S.G. § 2D1.1(b)(3), for acting as a pilot or copilot of

a vessel carrying a controlled substance.

      The Sentencing Guidelines provide for a two-level increase to a defendant’s

base offense level if he “acted as a pilot, copilot, captain, navigator, flight officer,

or any other operation officer aboard any craft or vessel carrying a controlled

substance.” U.S.S.G. § 2D1.1(b)(3)(C). We have said that a defendant need not

have formal training or licensure to qualify as a “pilot” or “copilot” for purposes of

a section 2D1.1(b)(3) enhancement. United States v. Cartwright, 413 F.3d 1295,

1298-99 (11th Cir. 2005). Nor must the defendant have been in “position of

authority” for the enhancement to apply. Id. (concluding that the district court

committed no clear error in applying the enhancement to a defendant who took

turns driving the boat, and who followed instructions on where to steer the boat).

      Polshyn and Tsurkan each testified that, at night, they took two-hour shifts at

the helm while the other would sleep. Based on this evidence, the district court

committed no clear error in determining that Tsurkan acted as a pilot or copilot for

purposes of the section 2D1.1(b)(3) enhancement. That Tsurkan lacked




                                            13
             Case: 17-10248    Date Filed: 07/12/2018   Page: 14 of 14


specialized training or knowledge about sailing and was following Polshyn’s

instructions does not preclude application of the enhancement. See id.

      AFFIRMED.




                                        14